The principles of law applicable to this case, to-wit: That the granting or refusing of a motion for a new trial on purely equitable grounds is a matter within the discretion of the trial court; that the defense of coverture, where it does not affirmatively show on the face of plaintiff's petition, is one that must be specially pleaded; and that a married woman is liable on a contract made for the benefit of her separate property, are well settled and require and need no further discussion.
Hereafter it will be the rule of this Court not to write opinions in cases wherein it is not required under the provisions of the statute, Articles 1873-1876, R.C.S. 1925, unless we deem it necessary and advisable because of some new question raised, or for other cause deemed sufficient by us. To do so adds nothing to our jurisprudence. It unnecessarily adds to the ever increasing volume of written opinions without deciding anything that has not already been decided and repeated many times.
The judgment of the trial court is affirmed.